
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Clarke of
			 Michigan (for himself and Mr. Scott of
			 South Carolina) submitted the following resolution; which was
			 referred to the Committee on Education and
			 the Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that bolstering literacy among African-American and Hispanic
		  men is an urgent national priority.
	
	
		Whereas literacy is a vital skill for survival in the
			 United States;
		Whereas literacy is an essential tool for exercising
			 active citizenship and holding government officials accountable;
		Whereas universal literacy is a necessity for United
			 States competitiveness in the global economy;
		Whereas illiteracy is highly correlated with imprisonment,
			 given that 56 percent of United States adults in prison or jail in 2008 were
			 deemed to have very low literacy skills according to the National Commission on
			 Adult Literacy;
		Whereas illiteracy can be considered a major factor giving
			 rise to the phenomenon commonly referred to as the
			 school-to-prison-pipeline;
		Whereas according to the most recent national assessment
			 of adult literacy, 34,000,000 adults function at below basic literacy
			 levels;
		Whereas according to the Department of Education, 20
			 percent of African-Americans and 39 percent of Hispanics function at below
			 basic literacy levels;
		Whereas only 47 percent of African-American males and 44
			 percent of Hispanic males graduate from high school;
		Whereas 45 percent of adult literacy
			 students at community-based organizations are prime working age people between
			 the ages of 25 and 44;
		Whereas according to a July 2006 report in Stanford
			 Magazine, an increase in the percentage of poverty-stricken students in a
			 school is associated with the decline in performance on literacy tests;
		Whereas illiteracy is an intergenerational problem, as the
			 children of illiterate parents are less likely to receive the support they need
			 to attain reading proficiency;
		Whereas Federal, State, municipal, and community-based
			 literacy programs have been able to reach a small proportion of the total
			 illiterate population; and
		Whereas 74 percent of community-based organizations
			 focused on adult literacy have waiting lists: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes illiteracy as a national crisis,
			 which disproportionately affects African-American and Hispanic males;
			(2)affirms the goal
			 of reducing adult illiteracy by 50 percent in these target populations and by
			 25 percent throughout the United States in the coming decade;
			(3)encourages local,
			 State, and Federal agencies as well as the private sector to take on literacy
			 promotion initiatives in an effort to resolve this crisis;
			(4)encourages Federal
			 agencies and private firms to support community-based organization programs and
			 the use of trained volunteers to work with the target populations; and
			(5)encourages the
			 establishment of local partnerships among service providers to better meet the
			 needs of adult learners.
			
